ffiffic*NAN,
W                                           ATTORNEYS AT LAW
                                                                                                     ffi RAVrs & t-*NCe:RrA, *c
            $siYir$r &{a$$ar.ir#$$f$, 4da4?#,                                                                                                      tS# fL.*1*?hg$ Csrlor, S+it+ f?$S
            i\iars Y+.i     *,tbt$ ##trsb-i$#                                                                                                         #B!sdI. &{*s$i"itrtir€8#s *t*r,5
            *'#l,-".r: i,f#.i$6y-Frr#sy                 * Atfl*   4 fi*1                                                                                        rulr i$r$) S?tf$70
            !1.iBlr.-d!.a$d)'.      ad*r                                                                                                                        SllX   i97SJ   rl?-,fsr#




                                                                                                            {.1   r.r:'sb   *r   }.1 " :}.A:).{}

\t: t     h    c, F_R,           tri'   1   r, { {.: ;\"' t; tr::, t:}   r   la?"fi   .x?r   {.".)

    :trL;i j       ft.l.{}l.-l|A&.                        X'nAt,i."



Art}rur              li.     ljar:ris Tlr                                  1'llq ?rtt t18q e15il Ett7fi           e$
    1   .18 *"t.lq,,r'* <trl 1 ,am*
B       urnl:a t-::, e'Ilr: ij4"f 22

l;ihelli*           Il, "   Fas::rs
'i                                                                       5q1q TaLL 55[q e],58 6'{78               L3
        -iS {-}alc\L"m* }-anc
Bun:hatn" [4]:i il4$22

$h*i11* 1\. f:'ixrtr;
                        t;}4
P{.} fis1;                                                    cr*trq         ?ett      c50tt E15U &q?& BL
\-i,,sj'...;, ?1121:, {} 4r}                    tl*




                                                                 h{OT'TCf;             *F h{$fiTfiAS$R*S KIfi}IY Tffi CURH
        1'*&[fi I$                  A}i AT?HhdT}T -T"{3 C{}LLtril? A *H&7.                                          A34Y Ttr,;XI#ft,&,EA?X{}H                  #ST.{i}J}iX}
                                                                             wltt       BE u$3II3 Ffifi. ?ffiAT pula:)i]SH"

    lir::       Fr:i:p*rry Addless;                                             13S {}aLrv**r{ l,rn*, Briri:ha;rr, }dJ,:|,t}4*22
                Lcan hiu*rh*r:                                                  'Z}$$Affii1{}
                I)irynr*rrt Dur llaf*;                                          April 1, ?{}i9

I )e3r Ll{r,ttt"eitr.}r:


             ?hjs lett*r is beirrg ser:t hy l),r$r:an, {irar.*s & l,ong*da "1J,{:, *s Atrrlrney in irra{i :lnd ss*:r
 {*r th*. Ser-t"ic*r and &{r:rtgagte, l}r:r:xan, {.}r:ave* & 1,*ng*:ia "l,T.d is authoriaed tr: sei:r{ this *otier
i:.,. atrd i:n i:ehalf *f the S*rvi**t, trjlanet l1**:* l.*nriir:g, rhc i!'{*regaf;*c, Wjirci::gr*n f'rr"isi, N*r:io*ai
Ass*ci*ti,:n,.lrl*iin lts lnrlir.irlua.trC*pacxv.l:ut Sr-:l*ly:is f'rusr*e i*r 5{tr;t{:\'lrusr St)15-1anrlih*
{-.}rv*rli'J*r.c-.rt*1, ffi1*'*jl:gt*r: Trusf, -h}-atio*.;li Sssociatiq:*, }Jor ir: Im {nchvirluai Cepacifi," but 5r:1ctr.r
irs 'ai:l-;sf*r: Jat h"lFRS 'f'r**t 2*1-v 1 i:nrsl**t ir: tiie illrl:"r$ *t t'rt* srri:;rr:,i lJc{*. ltL*xigag* atd '.f irlr
1   4, 5,r:r. 61             X          i.



                                                                                                                                                                           M
      WALZ
      CERTIFIED     """     IIIALZ                                     FORM #45663 VERSION: E0't19




      MAILERO



                                  Shellie R. Farris
                 Label #1                                                                                              Irlailhe                       $    1_os                                 l,o
                                  138 Oakwood Lane
                                                                                                                     Reeeipl(Hardcopy) $
                                                                                                                                                                                                         \22lzozo
                                  Burnham, 114804922
                                                                                                         ut          Receipt(Electonic) $
                                                                                                         z
                                                                                                         I
                                                                                                         I
                                                                                                                               Resffic{ed Delirery    $

                                 Shellie R. Farris
                                                                                                         o
                                                                                                         zo                                           $    -b5
                                 138 Oakrvood Lane
                                                                                                          J                    andFees                $    -1,1o
                 Label#2                                                                                 E
                                 Burnlram. ME 04922                                                             Sent to:
                                                                                                         uJ
                                                                                                         F

                                                                                                         I
                                  Shellie R. Farris
                 Label #3         138 Oakriood Lane
                                  Bumham. NlE 04922                                                                            CS/MK Arthur B. Farris iV. Shellie R.



A         FoLDANDTEARTHISwAY-.} oPTIoNAL

                                                                                                               Label #7 - Certilied Mall Article Number




                                 Label #6 - Return Recelpt Barcode (Sender's Record)


                                                                                                                          ll   lllll   lll I ll I ll I llilt   I|   il   I   I ltl !l I    ll   I   lt | | ]l   ill
                                                                                                                           1!:r           /lLl        -i       !         )ta))            !:iJ
                                      illliilli iliirl ii liilii ffi il lliff iiiilii NI lll
tt
+
0)
                                      lSiE:ltt ilBrr El,5E 8q?8 it
.Et
.5
                       FOLD AND TEAB TH1S WAy   ...*
C


             dr
       FOLDANDTEARTHISWAY*




             5oz
                                                       Return Receipt (Form3811) Barcode




                                                 illtriilil tfill! ii fiiliililititiIit iiiilll il ilt
                                                                                                             COMPLETE THIS SECTION ON DELIVERY

                                                                                                                                                                             [JAgent
                                                                                                                                                                             Ef Addressee JLr)
                                                                                                                                                                         ieoiEAi@- io
                                                                                                                                                                                   I (l)
                                                                                                                                                                                                          !o
                                                                                                                                                                                                          !()



             q
             d!!o
                            ErE
                                                 i5![ Sitb !1Fq E]58 6ri?& ]t
                                                                                                              ll YES, enter delivery address below:
                                                                                                                                                                         Ei!6--
                                                                                                                                                                         EINo
                                                                                                                                                                                i_a
                                                                                                                                                                                ro
                                                                                                                                                                                ro
             6
             d_             HEE
                            T6E
                                                                                                                                                                                                          !0)
                                                                                                                                                                                                          I(E
                                                                                                                                                                                                          is
             q
             J)

             j
                            4 J,.
                            H==
                            Ep<
                            -uJqf,
                                                                                                                                                                                                         ! iJ)
                                                                                                                                                                                                         :E
                                                                                                                                                                                                         .! or
                                             Shellie R. Farris                                                                                                                                            i'6
             g
             N
             e.             in-
                            55?              138 Oakwood Lane                                                                                                                                            JL
                                                                                                                                                                                                         tO
             g              EE               Burnlram, ME 04922                                                                                                                                           !=
                                                                                                                                                                                                          :o
             otro                                                                                                                                                                                         i>

             fiL
                                                                                                                CS/MK Arthur B. Farris IV, Shellie R.
             o                           !2. Certified Mail (Form 3800) Article Number
                                         l'

                                         i       rr+lq ?tbh BqIq eIsE                   si{?g
                                                                                                                                                                                                          :q
                                                                                                                                                                                                          IF
                                                Form 3811, Facsimile, July 20'15                                                                   Domestic Return Beceipt i
      WALZ
      CERTIFIED
                   ,"",    IIIALZ                                          FORM #45663 VERSION: E0119




      MAILERO

                                                                                                                                         ?ett 11uq e1s0                   flq?a       nh
                Label #1             Shellie R. Farris                                                                     MailFee                   $-1.O5
                                     P.O. Box 94
                                     IJnity. M8.04922
                                                                                                                          Recei,pt(Hantcopy) $
                                                                                                                                                                           Lo
                                                                                                                                                                                122             \z*o
                                                                                                             II           Receipt(Eletronic) $
                                                                                                             z
                                                                                                             J                                                                        Postmark
                                                                                                             I&            Mail Resilided Delluery   $                                        Here
                                                                                                             F
                                                                                                             o                                       $ .b5
                                   Shellie R. Fanis                                                          =
                                                                                                             o
                Label#2            P.O.  Box 9"1                                                                                    Fees $ 1'lo
                                                                                                             E
                                                                                                                    Sent to:
                                   LJnit1.. MF.04922                                                         u,l
                                                                                                             F

                                                                                                             I

                                     Shellie R. Fanis
                Label #3             P.O. Box 9-l
                                     Unit1, N{E 0.+922                                                                          CS/MK Arthur B. Farris               lV   Shellie R.
                                                                                                                                Farris
                                                                                                                                56023


                           Label #5 (OPTIONAL)
                                                                                                                   Label #7 - Gertifled Mall Artlcle Number




                                     Label #6 - Return Recelpt Barcode (Sender's Record)


                                                                                                                               liru|il ffi illl lll lililt    ililt ililt ilil llll lll
                                                                                                                               !ri1,1     ?;tt i!l{ ei5!                  4+74        EL
                                         liffiilili lfiiit ii tifiii ilnil iililt iiiii itil llt
tt
i!
6                                        :5i!                 il0tl iI5! At+?A 0!
tt6                                                 =EtL
                      FOLD AND TEAR THIS WAY      *
       FOLDANDTEARTHISwAY*                   i              neturnReceipt(Formg811)Barcode
                                                                                                                                                                                o l

            gr!
            =l+
                                                                                                                                                                  EAgent          I
                                                                                                                                                                                      .9

            i
                                                                                                                                                                                  I


                             z I
                            oz
                                                                                                                                                                 EAddressee { e   I
                                                                                                                                                                 60rD-e-iiG6- l o
            .2    a            i                      lilllilIi  illtil ii lililiilliillfiix
                                                      llItrillllIIIIIM     llEEiiMllIMil iitiitlilfit
                                                                                             llll!i*il Xil                                                                    l       U)
            duJot                                                                                                                                                                 I


                                     E i               tstn iabt rinq ersr *,r?s ci                                                                              Eil&-           {
                                                                                                                                                                                      .g
            A"
            5               E *
                            EfrE                                                                                   If YES, enter delivery address below:         EINO
                                                                                                                                                                                  I
                                                                                                                                                                                  I
                                                                                                                                                                                  t
                                                                                                                                                                                       o  o
            6 HEE
            a_
                                                                                                                                                                                  I
                                                                                                                                                                                  I
                                                                                                                                                                                  I
                                                                                                                                                                                  I
                                                                                                                                                                                  I
                                                                                                                                                                                      tr
                                                                                                                                                                                       c
                                                                                                                                                                                       )
                                                                                                                                                                                          o

            ; r6H
               E:*
                                                                                                                                                                                  I
                                                                                                                                                                                  I
                                                                                                                                                                                  I       (l)
            E               fr4,2
                            sl=6 '
                                             !
                                             !                                                                                                                                   I
                                                                                                                                                                                  a
                                                                                                                                                                                  I TE
                                                                                                                                                                                          t))
                                                                                                                                                                                 1
                                                                                                                                                                                          c
            =
            i               H  Ei,i sr,"tti. R. Farris                                                                                                                           I
                                                                                                                                                                                 !
                                                                                                                                                                                  I
                                                                                                                                                                                          U'
                                                                                                                                                                                          J

                               =
                                                                                                                                                                                  T
                                                                                                                                                                                          L
                                                                                                                                 Bclre.,E@4iq                                             o
            a.   =u4.
            +
            E
            otro ur laut !
                 F                           I unitl''
                                               l.rlllt-Y. )YtL 04922
                                                          ME- v't-7LL
                                                                                                                    CS/MK Arthur B. Farris               IY   Shellie R.
                                                                                                                                                                                          J
                                                                                                                                                                                          o
            (D           io certified
                         i2' no*ifioa Mail (Form
                                           /trnrm 3800)
                                                  ee          l\/tait
                                                        Article Number                                              Farris                                                                E
            E.                 I                                                                                     56023
                                                                                                                                                                                          (U

            I                  1+ i                   f il"+ ?eLL tlfi'{ P}sn sq?&                    fiil                                                                            !


                                                  Form 3811, Facsimile, July 2015                                                                 Domestic Return Receipt         !
    WALZ
    CERTIFIED
                  "",     IIIALZ                                          FORM #45663 VERSION: E0119




    MAILERO


                                                                                                                       lqlq ?rhL ltBq et 5[ ar+?s aE
               Label #1             Arthur B. Farris IV                                                               MailFee $ "l-O5
                                    138 Oakwood Lane
                                                                                                                                             p                                                       \r"r"
                                                                                                                    Heoelpt(Hanlcopy) $
                                                                                                                                                                                     [z-2
                                    Burnham, ME 04922
                                                                                                                    Receipl(Eleclrunic) $
                                                                                                                                                                                           Postmark
                                                                                                                      tlhil ResilirGd   Detluery   $                                               Here

                                    Arthur B, Farris lV                                                                                            $ .b5
               Label#2              138 Oakr,vood Lane                                                                    andftes $ l.1o
                                    Burnham. ME 04922




                                    Arthur B. Farris I\,-
               Label #3             138 Oakriood Lane
                                    Burnham. I\4E 0.+921                                                                   CS/MK Arthur B. Farris IV. Shellie R.



         FOLD AND TEAR THIS        WAY...-+       OPTIONAL

                          Label #5 (OPTIONAL)
                                                                                                             Label #7 - Certifled Mall Artlcle Number
                                                                                                                         )LACE S'
                                                                                                                          OF THE




                                    Label #6 - Return Receipt Barcode (Sender's Record)


                                                                                                                         lllllll l[llll l lli lilll l l lll l lli ll l ii l     i
                                                                                                                                                                                    l| I lrl
                                                                                                                                            -      =;--     ;.:-        :---i
                                                                                                                                                                                           =^
                                        liffiiliil llilil ii illlii lffil ililll tillli lil lil
                                         l51n !Ett i:0q ;i5! E,i7A                         A:

                     FOLDANDTEARTHISWAY.*
C    FoLD AND TEAR THIS wAy




           *
            gl'
            =l+
           iduto,
            E
                  az!
                    j
                          o
                          E E
                               rl
                              -9-


                                    z
                                            I



                                            i
                                                          porr rrh .,6^6;h+
                                                          Return




                                                    lililliil tilrE
                                                    rilrrrri
                                                                   Receipt /E^Fm
                                                                            (Form3811)




                                                                         lilfiilffilillll
                                                              lllllliiti lltEltilIIt
                                                     isiu itrr !ir+ rtrsn sli?t e:
                                                                                         a-,^^.
                                                                                 eqr r \ Barcode




                                                                                            iiillllllill
                                                                                     ililll illlli lll lii
                                                                                                                                                             EAgent
                                                                                                                                                             EAddressee
                                                                                                                                                                                       a
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                                                                                                                                                                                      {! o
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                                                                                                                                                                                            C)
                                                                                                                                                                                           .E

                                                                                                                                                                                           U)
                                                                                                                                                                                           .g
                                                                                                                                                                                               o



            6'
            -
                          ilitrs            l
                                            I
                                                                                                             lf YES, enter delivery address     below: E           No
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                                                                                                                                                                                       t
                                                                                                                                                                                            o  ()
                                                                                                                                                                                               o
           =
           y!.            6E9
                          -lIlE                                                                                                                                                        I
                                                                                                                                                                                           [E
           E_
                                                                                                                                                                                       I
                          uI E;             r                                                                                                                                          I
                                                                                                                                                                                       I       c
                                                                                                                                                                                       I
                          r-L)a
           4 H=q
                                                                                                                                                                                               J


             his                            i                                                                                                                                          I
                                                                                                                                                                                       I       o
             =8H                            i
                                            i
                                                                                                                                                                                      1
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                                                                                                                                                                                           tE
                                                                                                                                                                                               o)
                                                                                                                                                                                               E
           ;=
                                                                                                                                                                                       I


           g'               < ! artnur B. Farris IV
                          E g,
                                                                                                                                                                                       I
                                                                                                                                                                                       I       U'
                                                                                                                                                                                               J
                          A*af ! 138 oakwood Lane                                                                                                                                      I
                                                                                                                                                                                               L
                                                                                                                                                                                               o
           g              t"ff              ier*hu*-MEo1e22                                                                                                                                    o
           rnGEi
           aEo
           o                                      t":n':o':'11t"'i1u:0) Arricre Number
                                                                                                              CS/MK Arthur B. Farris IV" Shellie R.

           _i.                                                                                                Farris                                                                           c(d
           R                   I            i'i     'i,tLq ?;bt q5;Li 415il 8{?$                      !:      56023
                               l-                                                                                                                                                          !
                                                                                                                                                                                           F
                                            ieS form 3811, Facsimile, July 2015                                                                 Domestic Return Receipt i
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, October 26, 2020 4:53 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a Gra es & Lo goria, LLC O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust ‐ What ter  est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Joh Malla er j alla er@pla et‐ g. o

    ERIE CANAL DR STE     ROCHESTER, NY


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Arthur
Co su er Middle I itial/Middle Na e: B
Co su er Last a e:Farris IV
Co su er Suffi :
Propert Address li e :     Oak ood La e Propert Address li e :
Propert Address li e :
Propert Address Cit /To :Bur ha
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :Waldo

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:       .   Co su er Address li e :   Oak ood La e Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Bur ha
Co su er Address State:ME
Co su er Address zip ode:




                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, October 26, 2020 4:55 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a Gra es & Lo goria, LLC O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust ‐ What ter  est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Joh Malla er j alla er@pla et‐ g. o

    ERIE CANAL DR STE     ROCHESTER, NY


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Shellie
Co su er Middle I itial/Middle Na e: R
Co su er Last a e:Farris
Co su er Suffi :
Propert Address li e :     Oak ood La e Propert Address li e :
Propert Address li e :
Propert Address Cit /To :Bur ha
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :Waldo

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:       .   Co su er Address li e :PO Bo    Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :U it
Co su er Address State:ME
Co su er Address zip ode:




                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, October 26, 2020 4:55 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a Gra es & Lo goria, LLC O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust ‐ What ter  est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Joh Malla er j alla er@pla et‐ g. o

    ERIE CANAL DR STE     ROCHESTER, NY


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Shellie
Co su er Middle I itial/Middle Na e: R
Co su er Last a e:Farris
Co su er Suffi :
Propert Address li e :     Oak ood La e Propert Address li e :
Propert Address li e :
Propert Address Cit /To :Bur ha
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :Waldo

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:       .   Co su er Address li e :PO Bo    Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :U it
Co su er Address State:ME
Co su er Address zip ode:




                                                       1
